DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending and currently under consideration for patentability under 37 CFR 1.104

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2018 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
selecting a target in the bronchial tree; 
selecting a first landmark from the plurality of landmarks, the first landmark associated with the target; 
acquiring a virtual model by reconstructing a three-dimensional model of the bronchial tree from a plurality of computed tomography (CT) images of the bronchial tree; 

selecting a second landmark from the plurality of landmarks, the second landmark associated with the target; extracting a second virtual image of the second landmark from the virtual model; 
acquiring a second live image of the second landmark by the bronchoscope; 
calculating a registration transform by using a live position of the second landmark acquired from the second live image, a virtual position of the second landmark acquired from the second virtual image and camera specifications of the bronchoscope; 
selecting a landmarks subset from the plurality of landmarks, comprising: 
responsive to determining that the target being located in a right upper lobe of the right lung, selecting a first bifurcation of the main carina into the left main bronchus and the right main bronchus, a second bifurcation of the right upper lobar bronchus into an apical segment and a posterior segment, a third bifurcation of the right upper lobar bronchus into the apical segment and a right anterior segment, and a fourth bifurcation of the right upper lobar bronchus into the posterior segment and the right anterior segment; 
responsive to determining that the target being located in a middle lobe of the right lung, selecting the first bifurcation, a fifth bifurcation of the right middle lobar bronchus into a lateral segment and a medial segment, a sixth bifurcation of the right lower lobar bronchus into a right anterior basal segment and a right medial basal segment, and a seventh bifurcation of the right lower lobar bronchus into a right lateral basal segment and a right posterior basal segment; 
responsive to determining that the target being located in a right lower lobe of the right lung, selecting the fifth bifurcation, the seventh bifurcation, an eighth bifurcation of the intermediate bronchus into the right middle lobar bronchus and the right lower lobar 
responsive to determining that the target being located in a left upper lobe of the left lung, selecting the first bifurcation, a tenth bifurcation of the left main bronchus into the left upper lobar bronchus and the left lower lobar bronchus, an eleventh bifurcation of the left upper lobar bronchus into an apicoposterior segment and a left anterior segment, and a twelfth bifurcation of the left lingular bronchus into a superior lingular segment and an inferior lingular segment; and 
responsive to determining that the target being located in a left lower lobe of the left lung, selecting the tenth bifurcation, a thirteenth bifurcation of the left lower lobar bronchus into a left medial basal segment and a left posterior basal segment, a fourteenth bifurcation of the left lower lobar bronchus into a left anterior basal segment and the left medial basal segment, and a fifteenth bifurcation of the left lower lobar bronchus into a left lateral basal segment and the left posterior basal segment; 
extracting a plurality of virtual images of landmarks in the landmarks subset from the virtual model by deriving an image of each of the landmarks in the landmarks subset from the virtual model; 
acquiring a plurality of live images via imaging each of the landmarks in the landmarks subset by the bronchoscope;
acquiring a plurality of live positions by extracting positions of at least three landmarks in the landmarks subset from the plurality of live images, acquiring the plurality of live positions comprising: 
extracting the tip's position by using the tracking instrument; 
acquiring a plurality of virtual positions by extracting positions of the three landmarks in the landmarks subset from the plurality of virtual images; and 

 This judicial exception is not integrated into a practical application because there is no computing or processing means claimed to perform the function, therefore the claims amount to a series of mental steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional element is moving a tip of the of the bronchoscope to a position of a landmark in the landmarks subset by using a corresponding live image of the plurality of live images.  This is a well-understood, routine, and conventional activity in the field of endoscopy. 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s): 
selecting a target in the branched structure; selecting a first landmark from the plurality of landmarks, the first landmark associated with the target; 
acquiring a virtual model of the branched structure; 
extracting a first virtual image of the first landmark from the virtual model; 
acquiring a first live image of the first landmark by the imaging instrument; and 
registering the first live image with the first virtual image. (claim 2)
This judicial exception is not integrated into a practical application because there is no computing means claimed to perform the function, therefore the claims amount to a series of mental steps and human behaviors.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  An imaging instrument as recited in the preamble is not positively recited within the body of the claim such that the body of the claim requires the imaging instrument. 
Claims 3-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s): 

wherein registering the first live image with the first virtual image comprises calculating a registration transform by using a live position of the first landmark acquired from the first live image, a virtual position of the first landmark acquired from the first virtual image, and camera specifications of the imaging instrument. (claim 4)
selecting a landmarks subset from the plurality of landmarks in a neighborhood of the target, the landmarks subset associated with the first landmark; extracting a first plurality of virtual images from the virtual model by extracting an image of each of the landmarks in the landmarks subset from the virtual model; acquiring a plurality of live images via imaging each of the landmarks in the landmarks subset by the imaging instrument; and registering the plurality of live images with the plurality of virtual images. (claim 5)
wherein selecting the landmarks subset comprises: extracting a second plurality of virtual images from the virtual model by extracting an image of each of the plurality of landmarks in the neighborhood of the target from the virtual model; acquiring a first plurality of virtual positions by extracting positions of each of the plurality of landmarks from the second plurality of virtual images; acquiring a target virtual position by extracting a position of the target from a target virtual image extracted from the virtual 
wherein registering the plurality of live images with the first plurality of virtual images comprises: acquiring a plurality of live positions by extracting positions of at least three landmarks in the landmarks subset from the plurality of live images; acquiring a second plurality of virtual positions by extracting positions of the three landmarks in the landmarks subset from the first plurality of virtual images; and calculating a registration transform by using the plurality of live positions and the second plurality of virtual positions. (claim 7)
wherein selecting the landmarks subset comprises: responsive to determining that the target being located in a right upper lobe of the right lung, selecting each landmark in the landmarks subset from inside a first region, the first region comprising the right upper lobe and a middle lobe of the right lung; responsive to determining that the target being located in a middle lobe of the right lung, selecting each landmark in the landmarks subset from inside a second region, the second region comprising the right upper lobe and the middle lobe; responsive to determining that the target being located in a right lower lobe of the right lung, selecting each landmark in the landmarks subset from inside a third region, the third region comprising the right lower lobe; responsive to determining that the target being located in a left upper lobe of the left lung, selecting each landmark in the landmarks subset from inside a fourth region, the fourth region comprising the left upper lobe; and responsive to determining that the target being 
wherein responsive to determining that the target being located in the right upper lobe, selecting the landmarks subset comprises: selecting a first bifurcation of the main carina into the left main bronchus and the right main bronchus, selecting a second bifurcation of the right upper lobar bronchus into an apical segment and a posterior segment, selecting a third bifurcation of the right upper lobar bronchus into the apical segment and a right anterior segment, and selecting a fourth bifurcation of the right upper lobar bronchus into the posterior segment and the right anterior segment; wherein responsive to determining that the target being located in the middle lobe, selecting the landmarks subset comprises: selecting the first bifurcation, selecting a fifth bifurcation of the right middle lobar bronchus into a lateral segment and a medial segment, selecting a sixth bifurcation of the right lower lobar bronchus into a right anterior basal segment and a right medial basal segment, and selecting a seventh bifurcation of the right lower lobar bronchus into a right lateral basal segment and a right posterior basal segment; wherein responsive to determining that the target being located in the right lower lobe, selecting the landmarks subset comprises: selecting the fifth bifurcation, selecting the seventh bifurcation, selecting an eighth bifurcation of the intermediate bronchus into the right middle lobar bronchus and the right lower lobar bronchus, and selecting a ninth bifurcation of the right lower lobar bronchus into the right anterior basal segment and the right lateral basal segment; wherein responsive to determining that the target being located in the left upper lobe, selecting the landmarks subset comprises: selecting the first bifurcation, selecting a tenth bifurcation of the left main bronchus into the left upper lobar bronchus and the left lower lobar bronchus, selecting an eleventh bifurcation of the left upper lobar bronchus into an apicoposterior segment and a left anterior segment, and selecting a twelfth bifurcation of the left lingular bronchus into a superior lingular 
wherein acquiring the virtual model comprises reconstructing a three-dimensional model of the bronchial tree from a plurality of computed tomography (CT) images of the bronchial tree (claim 12).
This judicial exception is not integrated into a practical application because there is no computing means claimed to perform the function, therefore the claims amount to a series of mental steps and human behaviors.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional recitations of:
wherein navigating the imaging instrument in the branched structure comprises navigating a bronchoscope associated with a tracking instrument in a bronchial tree associated with a main carina, a right lung, and a left lung, wherein: the right lung comprising: a right main bronchus; an intermediate bronchus; a right upper lobar bronchus; a right middle lobar bronchus; and a right lower lobar bronchus; and the left lung comprising: a left main bronchus; a left upper lobar bronchus; a left lingular bronchus; and a left lower lobar bronchus. (claim 8)
moving a tip of the of the bronchoscope to a position of a landmark in the landmarks subset by using a corresponding live image of the plurality of live images. (claim 11)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “acquiring a first live image of the first landmark by the bronchoscope,” “acquiring a second live image of the second landmark by the bronchoscope,” and then further “acquiring a plurality of live images via imaging each of the landmarks in the landmark subset by the bronchoscope.” It is unclear if the first and second live images are part of the plurality of live images or if they are in addition to the plurality of live images.  It is further unclear whether the first landmark and the second landmark are a part of the plurality of landmarks or if they are separate from the plurality of landmarks.  As such, the claim is indefinite. 
Claim 1 recites, “extracting a first virtual image of the first landmark from the virtual model,” “extracting a second virtual image of the second landmark from the virtual model,” and then further “extracting a plurality of virtual images of landmarks in the landmarks subset from the virtual model.”  It is unclear if the first and second live virtual are part of the plurality of virtual images or if they are in addition to the plurality of live images.  It is further unclear whether the first landmark and the second landmark are a part of the plurality of landmarks or if they are separate from the plurality of landmarks.  As such, the claim is indefinite.
Claim 3 recites inter alia, “replacing the first landmark with the second landmark before registering the first live image with the first virtual image; replacing the first virtual image with the second virtual image before registering the first live image with the first virtual image; and replacing the first live image with the second live image before registering the first live image with the first virtual image.”  It is unclear where or how or the means by which the first landmark/virtual image/live image is replaced with the second landmark/virtual image/live image, however using broadest reasonable interpretation, to replace is “to that the place of especially as a substitute or successor.”  The claim currently requires the second landmark to replace the first landmark, the second virtual image to replace the first virtual image, and the second live image to replace the first live image, and then subsequently registering the first live image with the first virtual image.  It is unclear how the first live image can be registered with the first virtual image after these “replacing” steps have been performed.  As such, the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higgins et al. (U.S. 2012/0203065).
With respect to claim 2, Higgins et al. teaches a method for navigating an imaging instrument in a branched structure comprising a plurality of landmarks, the method comprising: 
selecting a target in the branched structure (ROI, para [0035]); 

acquiring a virtual model of the branched structure (para [0037]); 
extracting a first virtual image of the first landmark from the virtual model (FIG. 2A); 
acquiring a first live image of the first landmark by the imaging instrument (FIG. 2A); and 
registering the first live image with the first virtual image (para [0055]).
With respect to claim 5, Higgins et al. teaches selecting a landmarks subset from the plurality of landmarks in a neighborhood of the target, the landmarks subset associated with the first landmark; extracting a first plurality of virtual images from the virtual model by extracting an image of each of the landmarks in the landmarks subset from the virtual model; acquiring a plurality of live images via imaging each of the landmarks in the landmarks subset by the imaging instrument; and registering the plurality of live images with the plurality of virtual images (FIG. 2C-H, para [0064]). 
With respect to claim 6, Higgins et al. teaches extracting a second plurality of virtual images from the virtual model by extracting an image of each of the plurality of landmarks in the neighborhood of the target from the virtual model; acquiring a first plurality of virtual positions by extracting positions of each of the plurality of landmarks from the second plurality of virtual images; acquiring a target virtual position by extracting a position of the target from a target virtual image extracted from the virtual model, the target virtual image including an image of the target; extracting a virtual positions subset from the first plurality of virtual positions such that a geometric center of the virtual positions subset coincides with the target virtual position; and selecting a landmark in the landmarks subset from the plurality of landmarks, the position of the landmark in the virtual image of the landmark being included in the virtual positions subset (FIG. 1A, para [0035]).
With respect to claim 7, Higgins et al. teaches registering the plurality of live images with the first plurality of virtual images comprises: acquiring a plurality of live positions by .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (U.S. 2012/0203065, hereinafter Higgins 2012) in view of Chopra et al. (U.S. 2012/0289777).
With respect to claim 1, Higgins 2012 teaches a method comprising:
selecting a target in the bronchial tree (para [0035]); 
selecting a first landmark from the plurality of landmarks, the first landmark associated with the target (para [0049]); 
acquiring a virtual model by reconstructing a three-dimensional model of the bronchial tree from a plurality of computed tomography (CT) images of the bronchial tree (para [0035]); 
extracting a first virtual image of the first landmark from the virtual model (FIG. 2A); 
acquiring a first live image of the first landmark by the bronchoscope (FIG. 2A); 

extracting a second virtual image of the second landmark from the virtual model (FIG. 2B); 
acquiring a second live image of the second landmark by the bronchoscope (FIG. 2B); 
calculating a registration transform by using a live position of the second landmark acquired from the second live image, a virtual position of the second landmark acquired from the second virtual image and camera specifications of the bronchoscope (PARA [0042]-[0043]); 
selecting a landmarks subset from the plurality of landmarks, comprising: 
responsive to determining that the target being located in a right upper lobe of the right lung, selecting a first bifurcation of the main carina into the left main bronchus and the right main bronchus, a second bifurcation of the right upper lobar bronchus into an apical segment and a posterior segment, a third bifurcation of the right upper lobar bronchus into the apical segment and a right anterior segment, and a fourth bifurcation of the right upper lobar bronchus into the posterior segment and the right anterior segment; 
responsive to determining that the target being located in a middle lobe of the right lung, selecting the first bifurcation, a fifth bifurcation of the right middle lobar bronchus into a lateral segment and a medial segment, a sixth bifurcation of the right lower lobar bronchus into a right anterior basal segment and a right medial basal segment, and a seventh bifurcation of the right lower lobar bronchus into a right lateral basal segment and a right posterior basal segment; 
responsive to determining that the target being located in a right lower lobe of the right lung, selecting the fifth bifurcation, the seventh bifurcation, an eighth bifurcation of 
responsive to determining that the target being located in a left upper lobe of the left lung, selecting the first bifurcation, a tenth bifurcation of the left main bronchus into the left upper lobar bronchus and the left lower lobar bronchus, an eleventh bifurcation of the left upper lobar bronchus into an apicoposterior segment and a left anterior segment, and a twelfth bifurcation of the left lingular bronchus into a superior lingular segment and an inferior lingular segment; and 
responsive to determining that the target being located in a left lower lobe of the left lung, selecting the tenth bifurcation, a thirteenth bifurcation of the left lower lobar bronchus into a left medial basal segment and a left posterior basal segment, a fourteenth bifurcation of the left lower lobar bronchus into a left anterior basal segment and the left medial basal segment, and a fifteenth bifurcation of the left lower lobar bronchus into a left lateral basal segment and the left posterior basal segment (FIG. 4A teaches the ROI at the right intermediate bronchus, FIGS. 2A-H depict landmarks along that route; para [0045] teaches the navigation guidance is provided at each bifurcation along the route); 
extracting a plurality of virtual images of landmarks in the landmarks subset from the virtual model by deriving an image of each of the landmarks in the landmarks subset from the virtual model (para [0045] teaches the navigation guidance is provided at each bifurcation along the route); 
acquiring a plurality of live images via imaging each of the landmarks in the landmarks subset by the bronchoscope (FIGS. 2A-H).
However, Higgins 2012 does not teach extracting the tip’s position by using a tracking instrument.
With respect to claim 1, Chopra et al. teaches a method for navigating a bronchoscope associated with a tracking instrument in a bronchial tree, the bronchial tree associated with a main carina, a right lung, and a left lung, the right lung comprising a right main bronchus, an intermediate bronchus, a right upper lobar bronchus, a right middle lobar bronchus, and a right lower lobar bronchus, the left lung comprising a left main bronchus, a left upper lobar bronchus, a left lingular bronchus, and a left lower lobar bronchus, the bronchial tree comprising a plurality of landmarks (FIG. 3), the method comprising:
acquiring a plurality of live positions by extracting positions of at least three landmarks in the landmarks subset from the plurality of live images, acquiring the plurality of live positions comprising: 
extracting the tip's position by using the tracking instrument; 
acquiring a plurality of virtual positions by extracting positions of the three landmarks in the landmarks subset from the plurality of virtual images; and 
updating the registration transform by using the plurality of live positions and the plurality of virtual positions (FIG. 8, 11).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Higgins et al. to add a tracking system as taught by Chopra et al. in order to provide a means of determining what passage the medical device is in based on the 3-D shape of the device (para [0050] of Chopra et al.).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (U.S. 2012/0203065, hereinafter Higgins 2012) in view of Higgins et al. (U.S. 2011/0184238, hereinafter Higgins 2011).
With respect to claim 4, Higgins 2012 teaches registering the first live image with the first virtual image comprises calculating a registration transform by using a live position of the 
However, Higgins 2012 does not teach utilizing camera specifications of the imaging instrument.
With respect to claim 4, Higgins 2011 teaches an analogous method registering the first live image with the first virtual image includes camera specifications of the imaging instrument (para [0025]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to include camera specifications of the imaging instrument as taught by Higgins 2011 with the method of Higgins 2012 in order to better model the virtual views (para [0025] of Higgins 2011).

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (U.S. 2012/0203065, hereinafter Higgins 2012) in view of Chopra et al. (U.S.).
Higgins et al. teaches a method as set forth above.  However, Higgins et al. does not teach a tracking device.
With respect to claim 8, Chopra et al. teaches a method wherein navigating the imaging instrument in the branched structure comprises navigating a bronchoscope associated with a tracking instrument (130) in a bronchial tree associated with a main carina, a right lung, and a left lung, wherein: the right lung comprising: a right main bronchus; an intermediate bronchus; a right upper lobar bronchus; a right middle lobar bronchus; and a right lower lobar bronchus; and the left lung comprising: a left main bronchus; a left upper lobar bronchus; a left lingular bronchus; and a left lower lobar bronchus (FIG. 3).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Higgins et al. to add a tracking system as 
With respect to claim 9, Higgins et al. teaches selecting the landmarks subset comprises: responsive to determining that the target being located in a right upper lobe of the right lung, selecting each landmark in the landmarks subset from inside a first region, the first region comprising the right upper lobe and a middle lobe of the right lung; responsive to determining that the target being located in a middle lobe of the right lung, selecting each landmark in the landmarks subset from inside a second region, the second region comprising the right upper lobe and the middle lobe; responsive to determining that the target being located in a right lower lobe of the right lung, selecting each landmark in the landmarks subset from inside a third region, the third region comprising the right lower lobe; responsive to determining that the target being located in a left upper lobe of the left lung, selecting each landmark in the landmarks subset from inside a fourth region, the fourth region comprising the left upper lobe; and responsive to determining that the target being located in a left lower lobe of the left lung, selecting each landmark in the landmarks subset from inside a fifth region, the fifth region comprising the left lower lobe (FIG. 4A teaches the ROI at the right intermediate bronchus, FIGS. 2A-H depict landmarks along that route)
With respect to claim 10, Higgins et al. teaches responsive to determining that the target being located in the right upper lobe, selecting the landmarks subset comprises: selecting a first bifurcation of the main carina into the left main bronchus and the right main bronchus, selecting a second bifurcation of the right upper lobar bronchus into an apical segment and a posterior segment, selecting a third bifurcation of the right upper lobar bronchus into the apical segment and a right anterior segment, and selecting a fourth bifurcation of the right upper lobar bronchus into the posterior segment and the right anterior segment; wherein responsive to determining that the target being located in the middle lobe, selecting the landmarks subset comprises: selecting the first bifurcation, selecting a fifth bifurcation of the right middle lobar 
With respect to claim 11, Chopra et al. teaches acquiring a plurality of live positions comprises: moving a tip of the of the bronchoscope to a position of a landmark in the landmarks subset by using a corresponding live image of the plurality of live images; and extracting the tip position by using the tracking instrument (FIG. 8, 11).
With respect to claim 12, Chopra et al. teaches acquiring the virtual model comprises reconstructing a three-dimensional model of the bronchial tree from a plurality of computed tomography (CT) images of the bronchial tree (para [0035]-[0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra L Newton whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795